[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT            FILED
                         ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                               No. 09-11593                DECEMBER 16, 2009
                           Non-Argument Calendar            THOMAS K. KAHN
                         ________________________               CLERK


                   D. C. Docket No. 08-00347-CR-J-25-TEM

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                    versus

WILMER DELGADO-MAJANO,
a.k.a. Mario Donald Delgado,
a.k.a. Roberto Carlos Delgado-Majano,

                                                           Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                              (December 16, 2009)


Before BARKETT, MARCUS and ANDERSON, Circuit Judges.

PER CURIAM:
       Wilmer Delgado-Majano appeals from his 70-month sentence imposed for

illegally reentering the United States after deportation, in violation of 8 U.S.C.

§1326. Delgado-Majano concedes that the district court correctly calculated his

guidelines range but argues that the imposition of a 70-month sentence is

substantively unreasonable under the 18 U.S.C. § 3553(a) factors. After thorough

review, we affirm.

       We      review     the    ultimate    sentence      a   district   court     imposes      for

“reasonableness,” which “merely asks whether the trial court abused its

discretion.” United States v. Pugh, 515 F.3d 1179, 1189 (11th Cir. 2008) (quoting

Rita v. United States, 127 S. Ct. 2456, 2465 (2007)).

       In reviewing sentences for reasonableness, we typically perform two steps.

Pugh, 515 F.3d at 1190. First, we “‘ensure that the district court committed no

significant procedural error, such as failing to calculate (or improperly calculating)

the Guidelines range, treating the Guidelines as mandatory, failing to consider the

§ 3553(a) factors, selecting a sentence based on clearly erroneous facts, or failing

to adequately explain the chosen sentence -- including an explanation for any

deviation from the Guidelines range.’” Id. (quoting Gall v. United States, 128
S. Ct. 586, 597 (2007)).1 If we conclude that the district court did not procedurally


       1
          The § 3553(a) factors include: (1) the nature and circumstances of the offense and the
history and characteristics of the defendant; (2) the need for the sentence imposed to reflect the

                                                 2
err, we consider the “‘substantive reasonableness of the sentence imposed under an

abuse-of-discretion standard,’” based on the “‘totality of the circumstances.’” Id.

(quoting Gall, 128 S. Ct. at 597). “[T]he party who challenges the sentence bears

the burden of establishing that the sentence is unreasonable in the light of both

th[e] record and the factors in section 3553(a).” United States v. Thomas, 446 F.3d
1348, 1351 (11th Cir. 2006) (internal quotation omitted).

       We ordinarily expect that a sentence within the advisory guidelines range

will be reasonable. United States v. Hunt, 526 F.3d 739, 746 (11th Cir. 2008).

While the district court must consider the § 3553(a) factors, it is not required to

discuss each individually. United States v. Talley, 431 F.3d 784, 786 (11th Cir.

2005). The district court must merely acknowledge “that it has considered the

defendant’s arguments and the [§ 3553(a)] factors.” Id.

       Moreover, when considering whether a defendant’s sentence is reasonable,

we have compared the sentence actually imposed to the statutory maximum. See,

e.g., United States v. Valnor, 451 F.3d 744, 751-52 (11th Cir. 2006) (upholding

sentence as reasonable in part because it was “appreciably below the length of the



seriousness of the offense, to promote respect for the law, and to provide just punishment for the
offense; (3) the need for the sentence imposed to afford adequate deterrence; (4) the need to
protect the public; (5) the need to provide the defendant with educational or vocational training
or medical care; (6) the kinds of sentences available; (7) the Sentencing Guidelines range; (8) the
pertinent policy statements of the Sentencing Commission; (9) the need to avoid unwanted
sentencing disparities; and (10) the need to provide restitution to victims. 18 U.S.C. § 3553(a).

                                                 3
statutory maximum”).     The statutory maximum for Delgado-Majano’s sentence

was 20 years’ imprisonment. 8 U.S.C. §§ 1326(a), (b) (providing for a 20-year

statutory maximum for the crime of reentry by a removed alien if that alien was

previously convicted of an aggravated felony).

      Here, Delgado-Majano raises only a substantive reasonableness challenge,

but has failed to demonstrate that his within-guidelines sentence was substantively

unreasonable in light of the § 3553(a) factors. As the record shows, the district

court gave Delgado-Majano’s case an individualized review, explicitly stated that

“the sentencing guidelines, as well as the 3553 factors” were considered, and

ultimately agreed    with   the government’s assertion that his history and

characteristics, the nature and circumstances of the offense, and the seriousness of

the offense all weighed in favor of imposing a 70-month sentence.         Delgado-

Majano’s sentence also was within the guidelines range and well below the

statutory maximum of 20 years’ imprisonment.        See Valnor, 451 F.3d at 752;

Talley, 431 F.3d at 788. In sum, Delgado-Majano has not met his burden, in light

of the record and the pertinent § 3553(a) factors, to show that the district court

abused its discretion in sentencing him.

      AFFIRMED.




                                           4